USCA11 Case: 20-10761    Date Filed: 11/10/2020   Page: 1 of 11



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-10761
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 4:19-cv-00197-AW-HTC



JENS P. HANSEN,

                                              Plaintiff - Appellant,

                                 versus

FLORIDA COMMISSION OF OFFENDER REVIEW,

                                              Defendant - Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                           (November 10, 2020)

Before WILSON, JILL PRYOR and BRASHER, Circuit Judges.

PER CURIAM:
            USCA11 Case: 20-10761           Date Filed: 11/10/2020       Page: 2 of 11



      Jens Hansen, a state prisoner proceeding pro se, appeals the dismissal of his

42 U.S.C. § 1983 complaint against the Florida Commission of Offender Review.

Because the Rooker-Feldman doctrine bars his claims, we affirm.

                                    I.     BACKGROUND

      Hansen filed an amended 42 U.S.C. § 1983 complaint alleging that the

Commission arbitrarily and illegally denied him an effective parole release date

(“EPRD”) and delayed his presumptive parole release date (“PPRD”) for another

seven years, all in violation of his due process and equal protection rights under the

Fourteenth Amendment to the United States Constitution.

      The complaint alleged the following facts. In 1989 Hansen began serving a

life sentence with eligibility for parole after 25 years. In April 2013, the

Commission set Hansen’s PPRD to be August 31, 2017. In May 2017, a parole

examiner interviewed Hansen to establish an EPRD—presumably a firmer release

date than the PPRD. The examiner told Hansen he would recommend that his

EPRD be August 31. The following week, the examiner told Hansen that “the

interview was a mistake”; he needed to interview Hansen again. Doc. 20 at 7. 1 At

the second interview, the examiner told Hansen his “release plan was as good as

any he had seen.” Id. at 7–8 (emphasis omitted). Despite this, the examiner

submitted a report calling Hansen’s release plan “unsatisfactory” and

      1
          “Doc.” numbers refer to the district court’s docket entries.

                                                  2
         USCA11 Case: 20-10761      Date Filed: 11/10/2020   Page: 3 of 11



recommending that the Commission put off further consideration of Hansen’s

release for seven more years because, the examiner falsely represented, Hansen

had failed to show remorse for his crime. Id. at 8. The complaint alleged that

some unidentified person had ordered the examiner to change his mind.

      In July, the Commission held a hearing at which it declined to set an EPRD

and instead ordered an “Extraordinary Review.” Id. Following that review

process, which culminated in a report that allegedly contained a “fabricated

misquotation” about Hansen’s crime of conviction, the Commission “suspend[ed]

the PPRD, and withheld further review for 7 years.” Id. at 8, 11. The complaint

alleged that the Commission’s decision was based on the false assertions that

Hansen lacked remorse for his crime and had only minimally participated in “self-

betterment programs.” Id. at 9. The complaint further alleged that the

Commission ignored or destroyed evidence that Hansen was remorseful and in fact

had participated in several self-improvement programs. The complaint alleged that

the Commission’s decision ran afoul of its own rules and Florida law.

      The complaint asserted 10 numbered “claims” for relief, all of which were

framed as Fourteenth Amendment due process or equal protection violations. Id.

at 11 (capitalization omitted). The claims were based on allegations of: (1) the

examiner’s misrepresentations to Hansen and the Commission; (2) the

Commission’s destruction of or failure to consider evidence favorable to Hansen’s


                                         3
         USCA11 Case: 20-10761        Date Filed: 11/10/2020   Page: 4 of 11



timely release; (3) the Extraordinary Review report’s misquote of Hansen’s role in

the crime of conviction; (4) the cumulative impact of the first three claims; (5) the

Commission’s numerous arbitrary decisions; (6) the Commission’s failure to

provide an evidentiary basis for its decision to deny Hansen timely release; (7) the

Commission’s “recycled prejudice of previous objective standards” that prejudiced

Hansen in this proceeding; (8) the Commission’s unlawful decision to set Hansen’s

next parole review for 7 years later rather than 1 year—an “ex post facto prejudice

of law” in addition to a due process violation; (9) Hansen’s “protected liberty

interest” in parole; and (10) the Commission’s failure to inform Hansen of

accusations against him and reliance on secret information to prejudice him. Id. at

11–13. The complaint requested declaratory and injunctive relief. In the section of

the complaint form that asked whether he had filed an action in state court “dealing

with the same or similar facts/issues involved in this action,” Hansen indicated that

he had filed a petition for writ of mandamus in state court that involved the “same

facts and claims raised here.” Id. at 5.

      The district court ordered Hansen to show cause as to why his complaint

should not be dismissed for a lack of jurisdiction under the Rooker-Feldman

doctrine, given his concession in his complaint that he had filed a petition for writ

of mandamus in state court that involved the same facts and claims as the instant

case. Hansen responded that his complaint should not be dismissed. He


                                           4
           USCA11 Case: 20-10761          Date Filed: 11/10/2020       Page: 5 of 11



acknowledged that he had filed a petition for writ of mandamus in state court

challenging the Commission’s decision and attached the state court’s order

denying his petition but argued that the petition did not bar federal review of his

claims because: (1) he raised factual and legal issues in the district court that he

did not raise in state court; (2) the state-court petition was against the Commission,

whereas his federal complaint was against the Commissioners; (3) the state court

failed to address or resolve the claims Hansen presented to it; and (4) the state

court “essentially ‘rubber-stamped’” the Commission’s proposed order and did not

hold a full hearing on the matter. Doc. 23 at 3.

       As he conceded in response to the district court’s show-cause order,

Hansen’s state-court petition for writ of mandamus challenged the Commission’s

decision regarding his release. See Petition for Writ of Mandamus, Hansen v. Fla.

Comm’n on Offender Rev., No. 2018-CA-373 (2d Fla. Cir. Ct.) (“Mandamus

Petition”).2 In his Mandamus Petition, Hansen acknowledged that he had no right

to parole but asserted that he nonetheless had “Florida and U.S. Constitutional

rights to due process and the equal protection of the law in consideration for



       2
          Hansen’s motion to take judicial notice is GRANTED to the extent that this Court takes
judicial notice of his state court proceedings in Case No. 2018 CA 373 from the Circuit Court of
the Second Judicial Court, in and for Leon County, Florida. Hansen’s mandamus petition is
found at
https://cvweb.leonclerk.com/public/online_services/search_courts/process.asp?report=full_view
&caseid=2866603&jiscaseid=&defseq=&chargeseq= under the docket number above.

                                               5
         USCA11 Case: 20-10761       Date Filed: 11/10/2020    Page: 6 of 11



parole.” Id. at 13. Among other things, Hansen alleged that the examiner (called

the Investigator in the Mandamus Petition) focused wrongly on and misrepresented

Hansen’s remorse, erred in considering old information, and erred by telling

Hansen he had a good case for release but later opining that the release plan was

unsatisfactory. Hansen argued that the examiner and the Commission failed to

follow Florida procedure and to properly state the reasons for their findings,

instead ignoring and misrepresenting favorable evidence. He challenged the

Commission’s use of a “libelous misquote” relating to his involvement in the

crime. Id. at 29. And, he argued, the Commission defied Florida law by delaying

his next release-date determination for seven years.

      The state court denied Hansen’s petition. Put succinctly, the court

determined that Hansen had failed to present evidence to cast doubt on the integrity

of the examiner’s review, the Commission was within its legal authority to take the

actions it took, and the Commission’s decision was supported by evidence.

Hansen appealed the order to Florida’s First District Court of Appeal; that court

denied certiorari without opinion and denied rehearing. See Hansen v. Fla.

Comm’n on Offender Review, 266 So. 3d 1239, 1240 (Fla. Dist. Ct. App. 2019),

reh’g denied. Hansen thereafter filed his complaint in federal district court.

      The district court referred the case to a magistrate judge, who issued a report

and recommendation (“R&R”). The R&R recommended that the district court


                                          6
          USCA11 Case: 20-10761        Date Filed: 11/10/2020   Page: 7 of 11



dismiss the case under the Rooker-Feldman doctrine because a ruling in favor of

Hansen necessarily would require a finding that the state court’s decision was

erroneous. Over Hansen’s objection, the district court adopted the R&R and

dismissed the case for lack of jurisdiction. This is Hansen’s appeal.

                         II.    STANDARD OF REVIEW

      We review de novo a district court’s application of the Rooker-Feldman

doctrine. Lozman v. City of Riviera Beach, 713 F.3d 1066, 1069 (11th Cir. 2013).

                                III.   DISCUSSION

      On appeal, Hansen argues that the Rooker-Feldman doctrine does not bar his

claims because his § 1983 complaint does not challenge the state court’s merits

decision but rather attacks the process the Commission used in determining his

eligibility for release. Hansen further argues his federal complaint, unlike his

state-court petition, alleged violations of due process and the Ex Post Facto Clause;

thus, Rooker-Feldman does not bar these two new constitutional law claims

because he did not raise them in state court, nor did the state court address them.

He also makes passing reference to a First Amendment violation, which he did not

raise in his state petition. We disagree with Hansen and hold that the Rooker-

Feldman doctrine deprives this Court of jurisdiction.

      “The Rooker-Feldman doctrine eliminates federal court jurisdiction over

those cases that are essentially an appeal by a state court loser seeking to relitigate


                                           7
           USCA11 Case: 20-10761         Date Filed: 11/10/2020      Page: 8 of 11



a claim that has already been decided in a state court.” Target Media Partners v.

Specialty Mktg. Corp., 881 F.3d 1279, 1281 (11th Cir. 2018).3 The doctrine

“ensure[s] that the inferior federal courts do not impermissibly review decisions of

the state courts—a role reserved to the United States Supreme Court.” Id. Under

the Rooker-Feldman doctrine, a federal court is barred from adjudicating a claim

that was “either (1) one actually adjudicated by a state court or (2) one inextricably

intertwined with a state court judgment.” Id. at 1286 (internal quotation marks

omitted). A claim is inextricably intertwined “if it asks to effectively nullify the

state court judgment, or it succeeds only to the extent that the state court wrongly

decided the issues.” Id. (internal quotation marks omitted). “A claim that at its

heart challenges the state court decision itself—and not the statute or law which

underlies that decision—falls within the doctrine because it complains of injuries

caused by state-court judgments and invites review and rejection of those

judgments.” May v. Morgan Cty., 878 F.3d 1001, 1005 (11th Cir. 2017)

(alterations adopted) (internal quotation marks omitted). Thus, the Rooker-

Feldman doctrine bars as-applied challenges to state courts’ application and

interpretation of constitutionally valid state law procedures. Alvarez v. Att’y Gen.

for Fla., 679 F.3d 1257, 1262–64 (11th Cir. 2012).



       3
         The doctrine takes its name from two Supreme Court cases, Rooker v. Fidelity Trust
Co., 263 U.S. 413 (1923), and D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983).

                                              8
           USCA11 Case: 20-10761           Date Filed: 11/10/2020        Page: 9 of 11



       The Rooker-Feldman doctrine does not, however, apply where “the plaintiff

had no reasonable opportunity to raise his federal claim in state proceedings.”

Powell v. Powell, 80 F.3d 464, 467 (11th Cir. 1996) (internal quotation marks

omitted). 4

       We conclude that the Rooker-Feldman doctrine bars Hansen’s claims in this

case because his federal claims improperly invite review and rejection of the state

court judgment on his Mandamus Petition. Hansen argues that the doctrine is

inapplicable because he attacks the Commission’s process, not the state court

judgment. But he seeks to attack the Commission’s process as to his case, not

generally. And his argument overlooks that the state court judgment upheld the



       4
          The Rooker-Feldman doctrine does not apply if the federal action was commenced
before the state proceedings ended. Nicholson v. Shafe, 558 F.3d 1266, 1274–75 (11th Cir.
2009). State proceedings end for purposes of the Rooker-Feldman doctrine when: (1) “the
highest state court in which review is available has affirmed the judgment below and nothing is
left to be resolved,” (2) “the state action has reached a point where neither party seeks further
action,” such as when the losing party allows the time for appeal to expire, or (3) “the state court
proceedings have finally resolved all the federal questions in the litigation, but state law or
purely factual questions (whether great or small) remain to be litigated.” Id. at 1275 (internal
quotation marks omitted). Here, neither Hansen nor the Commission asserts that the state
proceedings were ongoing when Hansen filed suit. The Florida District Court of Appeal denied
Hansen rehearing on April 2, 2019. When he filed his original complaint in the district court on
April 25, Hansen technically had a few days remaining to seek further review of his appeal in the
Florida Supreme Court. See Fla. R. App. P. 9.120(b) (requiring a party to seek review in the
Florida Supreme Court within 30 days of the day of rendition of the order to be reviewed); Fla.
R. App. P. 9.020(h)(1)(B) (providing that a timely filed motion for rehearing tolls the date of
rendition of a final order). But Hansen never sought review in the Florida Supreme Court. And
his amended complaint—the operative complaint here—was filed well outside that 30-day
window. For all of these reasons, we are convinced that “the state action ha[d] reached a point
where neither party seeks further action,” and therefore the proceedings had ended for purposes
of the Rooker-Feldman doctrine. Nicholson, 558 F.3d at 1275.

                                                 9
         USCA11 Case: 20-10761        Date Filed: 11/10/2020    Page: 10 of 11



lawfulness of the Commission’s process in his case. Asking the federal courts to

determine that the Commission’s process in his case was unlawful “invites review

and rejection of” the state court judgment upholding the Commission’s process;

thus, the Rooker-Feldman doctrine bars our review. May, 878 F.3d at 1005

(alterations adopted) (internal quotation marks omitted); see Target Media

Partners, 881 F.3d at 1286; Alvarez, 679 F.3d at 1262–63.

      Hansen’s argument that his federal complaint raises new constitutional

claims not addressed in the state-court litigation does not change this result. As an

initial matter, Hansen did allege violations of equal protection and due process in

his petition for writ of mandamus; thus, they are not new here. Hansen did not

expressly allege a violation of the First Amendment in his state-court petition, but

he did not do so in his amended federal complaint either. The one arguably new

claim in Hansen’s federal complaint is one under the Ex Post Facto Clause. Even

so, Hansen had a reasonable opportunity to raise any and all federal constitutional

challenges to his 2017 parole eligibility determination in his state court litigation,

and his failure to do so does not give this Court jurisdiction. See Casale v.

Tillman, 558 F.3d 1258, 1260 (11th Cir. 2009) (explaining that litigants have a

reasonable opportunity to raise claims under federal law in state court because “a

state court’s interpretation of federal law is no less authoritative than that of the

corresponding federal court of appeals” (alterations adopted) (internal quotation


                                           10
         USCA11 Case: 20-10761       Date Filed: 11/10/2020    Page: 11 of 11



marks omitted)); Fla. Parole & Prob. Comm’n v. Dornau, 534 So. 2d 789, 792–93

(Fla. Dist. Ct. App. 1988) (permitting a Florida prisoner to raise federal

constitutional claims when challenging parole eligibility in a petition for writ of

mandamus); Tuff v. State, 732 So. 2d 461, 461–66 (Fla. Dist. Ct. App. 1999)

(addressing a challenge based in part on the Ex Post Facto Clause of the U.S.

Constitution). Moreover, for any of Hansen’s federal claims to succeed they

would have to effectively nullify the state court’s judgment that the Commission

followed the proper parole procedure under Florida law; the Rooker-Feldman

doctrine bars such review. May, 878 F.3d at 1005.

                               IV.   CONCLUSION

      For the reasons set forth above, we affirm the district court’s judgment.

      AFFIRMED.




                                          11